Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 5-8, 10, 20-21, 25-30, 40-49 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 5-10, 20-21, 25-30 and 40-49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, line 20-21, recites “a processed application 
As per claims 21 and 42, they are rejected for having similar issues as claim 1. 
As per claims As per claims 5-10, 20, 25-30, 40-41, 43-49 are rejected as being dependent on rejected claim 1, 21 and 42.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 20-21, 25-30 and 40-49 are rejected under 35 U.S.C. 103 as being unpatentable over Winterfeldt et al (U.S. Pub. No. 20130232480 A1) in view of Clagg et al. (U.S. Pub. No. 20110196931 A1), further in view of Gelfand et al. (U.S. .
Winterfeldt, and Gelfand were cited in a previous Office Action.

As per claim 1, Winterfeldt teaches the invention substantially as claimed including an apparatus comprising: 
at least one memory (par. 0009 … includes a system memory); 
instructions in the apparatus (par. 0008 … includes instructions); and 
processor circuitry (par. 0009 … includes a processor) to execute the instructions to: 
store data including an application component that provides a logical template of an application, the application component including a plurality of initial application component properties associated with the application (par. 0041 FIG. 2, in step 322, application director 106 inserts [stores] the specified application components into catalog 130 of blueprint items. Accordingly, a catalog 130 is generated by administrator 104 that provides standardized virtual machine templates and application infrastructure components having predetermined installation and configuration scripts, such that a user (e.g., developer 102) may quickly create a blueprint of a multi-tier application and avoid having to define each application component from scratch; par. 0022 Catalog 130 may be pre-populated and customized by an administrator 104 (e.g., IT or system administrator) that enters in specifications, configurations, properties, and other details about each item in catalog 130; par. 0037 Administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are 
generate an initial application component approval proposal, the initial application component approval proposal proposing approval of one of the initial application component properties (par. 0023, Deployment plan generator 122 of application director 106 generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks); and 
publish a first deployment approval event notification using an approval provisioning topic of an approval event in response to consuming the initial application component approval proposal (par. 0071 Having generated a deployment plan 128, deployment director 124 of application director 106 communicates with cloud provider 110; par. 0075, … Cloud director 722 receives provisioning requests submitted to cloud provider 110 and may propagate [publish] such requests to orchestration component 718).

Winterfeldt does not expressly teach: reply, in response to the initial application component approval proposal being processed, a second deployment approval event notification including the initial application component approval proposal using the approval provisioning topic associated with the first deployment approval event notification. 
reply, in response to the initial application component approval proposal being processed, a second deployment approval event notification including the initial application component approval proposal using the approval provisioning topic associated with the first deployment approval event notification (par. 0061 … upon receipt of the e-mail message 540 as routed from the intercept module 530, the arbitration module 535 generates and sends an approval request message 545 [first dep. approval event notification] to the moderator devices 510. The approval request message 545 permits a moderator to designate the e-mail message 540 as approved or denied for delivery to the recipient device 520. In some embodiments, the approval request message 545 is an e-mail message that is delivered to an inbox of the client interface 525 of the respective moderator device 510; par. 0062 When a moderation decision is made regarding the pending e-mail message 540 by at least one of the respective moderator device 510 a-b, a decision message [second approval event notification] 550 is sent [replied] to the arbitration module 535 containing details regarding the decision. In some embodiments, the decision message 550 is an e-mail message that is delivered to the arbitration module 535).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Winterfeldt to include the technique providing a reply/decision message in response to an approval request message as set forth by Clagg, by implementing in the manner of receiving by an arbitration module a second approval message from moderator module that approve/rejects the approval request based on an initial approval request message.

Winterfeldt and Clagg does not expressly disclose: store, using the data structure having the variable-length element, the initial application component approval proposal; store, using the data structure having the variable-length element, a processed application component approval proposal.
However, Gelfand teaches: store, using the data structure having the variable-length element, the initial application component approval proposal; store, using the data structure having the variable-length element, a processed application component approval proposal (par. 0019] … data structures … as well as software, hardware, firmware devices that use easily organizable and retrievable data structures that can be stored and retrieved using a universal variable-length data structure as contrasted to block storage used by conventional computer storage devices).
It would have been obvious to one of ordinary skill in the art to modify the teaching of Winterfeldt and Clagg to include the technique storing data using universal variable-length data structure as disclosed by Gelfand because it would have provided for efficiently storing initial approval proposal/requests and processed approval proposals using said a universal variable-length data structure. Further, this would have allowed the data of the approval proposal to be easily compressed and decompressed with zero error. 

As per claim 5, Winterfeldt teaches wherein the initial application component approval proposal includes at least one of: an initial virtual machine naming approval proposal, an initial virtual machine addressing approval proposal, and an initial virtual machine resource allocation approval proposal (par. 0023 … application director 106 generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks) and an execution plan of tasks).

As per claim 6, Clagg teaches wherein the processor circuitry is to execute the instructions is to generate the first deployment approval event notification in response to a deployment approval event record that records deployment approval event information about a deployment approval event occurrence, the first deployment approval event notification including a first approval payload, the first approval payload including the initial application component approval proposal (par. 0061 … upon receipt of the e-mail message 540 as routed from the intercept module 530, the arbitration module 535 generates and sends an approval request message 545 [first dep. approval event notification] to the moderator devices 510).

As per claim 7, Clagg teaches wherein the processor circuitry is to execute the instructions to consume the first deployment approval event notification (par. 0061 … the arbitration module 535 generates [based on consuming a received message] and sends an approval request message 545 [first dep. approval event notification]).

As per claim 8, Clagg teaches wherein the processor circuitry is to execute the instructions to publish the first deployment approval event notification to in response to the event consuming the first deployment approval event notification (par. 0061 … the arbitration module 535 generates and sends[publishes] an approval request message 545 to the moderator devices 510.).

As per claim 10, Clagg teaches wherein the processor circuitry is to execute the instructions to: process a deployment approval workflow (par. 0061 … The approval request message 545 permits a moderator to designate the e-mail message 540 as approved or denied). 

As per claim 20, Clagg teaches wherein the processor circuitry is to execute the instructions to determine approval of one of the initial application component properties based upon the processed application component approval proposal (par. 0061 … The approval request message 545 permits a moderator to designate the e-mail message 540 as approved or denied).

As per claim 21, Winterfeldt teaches the invention substantially as claimed including a method of managing application properties of an application for deployment in an application deployment environment of a cloud computing provider (par. 0075 Cloud computing environment includes a cloud director that manages allocation of virtual computing resources to application director  for deploying applications), the 
… an application component that provides a logical template of the application, the application component including a plurality of initial application component properties associated with the application (par. 0009, system for deploying an application having multiple application components includes a system memory and a processor programmed to carry out the steps of, in an embodiment, generating a topology of virtual computing resources and application components executing thereon for supporting execution of the application; par. 0022; 0029; 0032);
selecting, by executing an instruction with the at least one processor, a selected initial application component property …; generating, by executing an instruction with the at least one processor, an initial application component approval proposal proposing approval of the selected initial application component property (par. 0023, Deployment plan generator 122 of application director 106 generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks);
storing, by executing an instruction with the at least one processor, using a data structure …, the initial application component approval proposal (par. 0073 infrastructure platform 708 comprises hardware resources 710, such as … one or more storage array networks… 714, which is used to store data);
publishing, by executing an instruction with the at least one processor, a first deployment approval event notification using an approval provisioning topic in response to consuming the initial application component approval proposal; 
 (par. 0071 Having generated a deployment plan 128, deployment director 124 of 

Winterfeldt does not expressly teach: applying, by executing an instruction with at least one processor, a deployment approval policy to an application component that provides a logical template of the application; selecting, by executing an instruction with the at least one processor, a selected initial application component property based on the deployment approval policy; replying, in response to the initial application component approval proposal being processed, by executing an instruction with the at least one processor, a second deployment approval event notification including the initial application component approval proposal using the approval provisioning topic associated with the first.
However, Clagg teaches applying, by executing an instruction with at least one processor, a deployment approval policy to an application component that provides a logical template of the application; selecting, by executing an instruction with the at least one processor, a selected initial application component property based on the deployment approval policy; replying, in response to the initial application component approval proposal being processed, by executing an instruction with the at least one processor, a second deployment approval event notification including the initial application component approval proposal using the approval provisioning topic associated with the first (par. 0022, in some embodiments, content of the electronic communication is evaluated against one or more pre-defined transport rules; par. 0061 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Winterfeldt to include the technique providing a reply/decision message in response to an approval request message as set forth by Clagg, by implementing in the manner of receiving by an arbitration module a second approval message from moderator module that approve/rejects the approval request based on an initial approval request message.
This would have allowed a user to take advantage of any application deployment customization features provided and to effectively negotiate application deployment requirements with service provider.
Winterfeldt and Clagg does not expressly teach: storing, by executing an instruction with the at least one processor, using a data structure having the variable-length element, the initial application component approval proposal, storing, by executing an instruction with the at least one processor, using the data structure having the variable-length element, a processed application component approval proposal. 
However, Gelfand teaches: storing, by executing an instruction with the at least one processor, using a data structure having the variable-length element, the initial application component approval proposal, storing, by executing an instruction with the at least one processor, using the data structure having the variable-length element, a processed application component approval proposal (par. 0019] … data structures and associated query language, as well as software, hardware, and/or firmware devices that use easily organizable and retrievable data structures that can be stored and retrieved using a universal variable-length data structure as contrasted to block storage used by conventional computer storage devices).
It would have been obvious to one of ordinary skill in the art to modify the teaching of Winterfeldt and Clagg to include the technique storing data using universal variable-length data structure as disclosed by Gelfand because it would have provided for efficiently storing initial approval proposal/requests and processed approval proposals using said a universal variable-length data structure. Further, this would have allowed the data of the approval proposal to be easily compressed and decompressed with zero error. 

As per claim 25, it is a method having similar limitations as claim 5. Thus, claim 25 is rejected for the same rationale as applied to claim 5. 

As per claims 26-27, it is a method having similar limitations as claim 6. Thus, claim 26-27 is rejected for the same rationale as applied to claim 6.

As per claim 28, it is a method having similar limitations as claim 7. Thus, claim 28 is rejected for the same rationale as applied to claim 7.

As per claim 29, it is a method having similar limitations as claim 8. Thus, claim 29 is rejected for the same rationale as applied to claim 8.

As per claim 30, it is a method having similar limitations as claim 9. Thus, claim 30 is rejected for the same rationale as applied to claim 9.

As per claim 40, Clagg teaches further including replying back from the deployment event broker to a deployment approval manager with the second deployment approval event notification including a second approval payload, the second approval payload including the processed application component approval proposal (par. 0062 When a moderation decision is made regarding the pending e-mail message 540 by at least one of the respective moderator device 510 a-b, a decision message [second approval event notification] 550 is sent [replied] to the arbitration module 535 containing details regarding the decision. In some embodiments, the decision message 550 is an e-mail message that is delivered to the arbitration module 535). 

As per claim 41, it is a method having similar limitations as claim 20. Thus, claim 

As per claim 42, it is a tangible computer readable storage medium having similar limitations as claims 21. Thus, claim 42 is rejected for the same rationale as applied to claims 21. 

As per claim 43 Winterfeldt teaches the selected initial application component property is a plurality of selected initial application properties; and the instructions to cause the logic circuit to generate the initial application component approval proposal are to cause the logic circuit to generate the initial application component approval proposal from the plurality of selected initial application component properties (par. 0037 Administrator 104 may specify one or more properties of an application component (e.g., services, code components). Properties for application components are configuration name-value pairs that are exposed for configuration and manipulation by application director; par. 0023, Deployment plan generator 122 of application director 106 generates a deployment plan 128 based on blueprint 126 that includes deployment settings for blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks).

As per claim 44, Winterfeldt teaches the selected initial application component property is a first selected grouping of initial application component properties; and the instructions to cause the logic circuit to generate the initial application component approval proposal are to cause the logic circuit to generate the initial application 

As per claim 45, it is a storage medium having similar limitations as claim 6. Thus, claim 45 is rejected for the same rationale as applied to claim 6. 

As per claim 46, it is a storage medium having similar limitations as claim 8. Thus, claim 46 is rejected for the same rationale as applied to claim 8.

As per claim 47, Clagg teaches wherein the instructions are to cause the logic circuit to process the initial application component approval proposal into the processed application component approval proposal (par. 0062 … a moderation decision is made regarding the pending e-mail message 540 by at least one of the respective moderator device).

As per claim 48, Clagg teaches wherein the instructions are to cause the logic circuit to reply back from a deployment event broker to a deployment approval manager … a decision message [second approval event notification] 550 is sent [replied] to the arbitration module 535 containing details regarding the decision. In some embodiments, the decision message 550 is an e-mail message that is delivered to the arbitration module 535).

As per claim 49, it is a storage medium having similar limitations as claim 20. Thus, claim 49 is rejected for the same rationale as applied to claim 20.

Response to Arguments
Applicant's arguments with respect to claims 1, 21 and 42 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20150242204 A1 teaches methods and apparatus to generate a customized application blueprint.
U.S. Pub. No. 20140380308 A1 teaches methods and apparatus to generate a customized application blueprint.

Applicant's amendment necessitated the new ground(s) of rejection presented in THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195